Title: To George Washington from Brigadier General Alexander McDougall, 12 March 1777
From: McDougall, Alexander
To: Washington, George



Sir
Pecks Kill [N.Y.] March 12th 1777

I have been honored with the Receipt of your Favor, of the 6th Instant. The several Matters ordered therein will be strictly attended to, and diligently pursued.
Since my last, Colonel Livingston’s Regiment arrived here, after your Commands reached me; to assemble the troops of this State at Pecks Kill. I did not therefore send him down to the lower part of this County, as I intended. The Strength of his Corps is inclos’d. I have ordered all the Officers of the Corps not gone to Ticonderoga, and the Recruits to join their respective Regiments, that we may have a proper Return of their Strength. When this is done such Officers as are proper for the recruiting Service will be sent on it.
I have directed and pressed with every Motive, the Colonels of the Regiments, to have the men of each Company call’d over by their respective Rolls, in their Presence, before they make up the Returns, to prevent any Desertion, and to give no Furloughs till further Orders; and to draw the Bounty and Clothes for their Corps, to prevent any Pretext to desert.
Colonel Cortlandt’s Regiment is ordered to be here to Morrow: and what is of Ganservorts at Fish Kills, to relieve the Garrison at Fort-Constitution, whose time of Service is expired. I was induced to this, to keep up the Appearance of a Garrison there; the want of which

would be a Demonstration to the Enemy of our weakness; and because they will be ready there in case of Necessity, to cross the River by the Time the other two Regiments have pass’d.
The former Consideration determined me to leave Colonel Dubois’s at Fort Montgomery; and as it will as soon join the Army, as if it marched from this Post. For as I have no other Troops to garrison those Forts, I could not think it justifyable in me, to evacuate them without an express Order, altho’ the Troops were ordered to assemble at this Post, without any Directions how, or by whom, the Forts should be garrisoned. Your Silence on this important matter, I ascrib’d to the great Hurry of Business, which is continually at Head Quarters. I could not imagine, that you intended those Forts should be abandoned, without mentioning it; but if I have unhappily missed your Intention, I beg to be advised of it.
It is high time the Gallies should be put into a Condition for Service; they may be useful in keeping the Enemies small Craft from stopping the Navigation, unless they should be covered by the Frigates. The marine Committee of Congress should equip, or some person should be authorized to do it. If any Person here, should be envested with Power, he should be instructed what Wages to give the Officers, and men, and provided with money to discharge the necessary Charge of fitting them.
General Sullivan has communicated to me, what you gave him in Charge. I sent for Mr Jay and communicated it to him; we were both of Opinion, that Draughts must immediately be made out of the Militia, to fill up the Regiments. He is gone to Convention, to endeavour to accomplish it. I think he will effect it.
Connecticut giving so large a Bounty, carries off a great Number of young men of our State on it’s Borders which retards our recruiting, and renders it impracticable to fill up our Regiments, in any other way, than that above mentioned.
Major Edmonstone came yestarday from New-York with the inclosed, in his way to Albany. As the negotiation with General Howe, or his Commissary of Prisoners originated from you, I should have thought it my Duty, to have sent him to Head Quarters or back again to New York, ’till he or the General should address you on the Subject Matter of his Business. But for Reasons too obvious to be mentioned, I shall permit him to pass to General Schuyler; and if I can, by water to Fish Kill, and not thro’ the Mountains. In the mean time, your Excellency’s Determination on General Howe’s Proposal may meet the Major at General Schuyler’s. I have the Honor to be, with great Truth & Regard, your Excellency’s very humble Servant

Alexr McDougall



P.S. The inclosed Letter to me from a Committee of convention who have been down in the lower part of the County of west Chester for time to Collect Foder demands attention; and such an answer, which I have not power to give.

